Exhibit 10.3
AMENDMENT NO. 1 TO SECURITY AGREEMENT
     This Amendment No.1 to Security Agreement (this “Amendment”) is made as of
October 31, 2008, by and among Lime Energy Co., a Delaware corporation (the
“Debtor”), and Richard P. Kiphart (“Kiphart”) and Advanced Biotherapy, Inc.
(“ADVB” and together with Kiphart, the “Secured Parties,” and each, a “Secured
Party”), and amends the Security Agreement dated as of August 14, 2008
(“Existing Agreement”) by and among the Debtor and the Secured Parties.
Explanatory Statement
     WHEREAS, the Company issued to ADVB that certain Second Amended and
Restated Revolving Line of Credit dated August 14, 2008 in the maximum principal
amount of $1,500,000 (the “Existing ADVB Note”);
     WHEREAS, ADVB has agreed to loan an additional $3,000,000 to the Company to
be evidenced by that certain Third Amended and Restated Revolving Line of Credit
Note dated the date hereof made by the Company in favor of ADVB (the “Third
Restated ADVB Note”, together with the Kiphart Note, the “Notes”);
     WHEREAS, the Third Restated ADVB Note replaces and supersedes the Existing
ADVB Note; and
     WHEREAS, the Debtor and the Secured Parties desire to amend the Existing
Agreement as more specifically set forth herein.
     NOW, THEREFORE, based on the premises and agreements set forth herein,
intending to be legally bound, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein shall have the same
meaning ascribed to them in the Existing Agreement, unless otherwise defined
herein.
     2. Representations, Warranties and Covenants. The Debtor represents,
warrants, covenants and agrees as follows:
     (a) Debtor is the sole legal and beneficial owner of each item of the
Collateral, having good and marketable title thereto, free and clear of any and
all liens, charges, encumbrances, taxes and assessments other than the Permitted
Liens.
     (b) The execution, delivery and performance of this Amendment does not and
will not contravene or violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect and applicable to the Debtor, or result in a breach of or constitute a
default (with or without the giving of notice or the lapse of time, or both)
under any indenture or any other agreement to which the Debtor is a party, or by
which the Debtor or any of the Debtor’s property may be bound or affected.
     (c) The Debtor has the full corporate right and authority to enter into
this Amendment and to perform this Amendment in accordance with the terms
hereof.

 



--------------------------------------------------------------------------------



 



     3. Waiver. Waiver of, or acquiescence in, any default by the Debtor, or
failure of a Secured Party to insist upon strict performance by the Debtor of
any warranties or agreements in this Agreement, shall not constitute a waiver of
any subsequent or other default or failure.
     4. Notes and Agreement. The term “Notes” as used in the Existing Agreement,
as amended by this Amendment, means collectively the Kiphart Note and the Third
Restated ADVB Note, without the need for any other modification or change
thereof. The term “Agreement” as used in the Existing Agreement means the
Existing Agreement, as amended by this Amendment, without the need for any other
modification or change thereof.
     5. Miscellaneous.
     (a) This Amendment shall bind and inure to the benefit of the respective
parties hereto, and their legal representatives, successors and assigns.
     (b) This Amendment may be modified or amended only by a writing signed by
the Debtor and each Secured Party.
     (c) This Amendment shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Illinois, as applied to contracts made
and to be performed in that state, without regard to conflicts of law
principles.
     (d) This Amendment may be signed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same agreement. Delivery by facsimile of an executed counterpart of this
Amendment shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
     (e) Except as provided in this Amendment, the Existing Agreement remains
unchanged and in full force and effect.
[Signatures on following page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Security Agreement effective as of the date first set forth above.

                  DEBTOR:    
 
                Lime Energy Co.    
 
           
 
  By:   /s/ Jeffrey Mistarz    
 
                Name: Jeffrey R. Mistarz         Title: Executive Vice President
and Chief Financial Officer    
 
                SECURED PARTIES    
 
                Richard P. Kiphart    
 
                /s/ Richard P. Kiphart              
 
                Advanced Biotherapy, Inc.    
 
           
 
  By:   /s/ Christopher W. Capps    
 
                Name: Christopher W. Capps         Title: President    

3